DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Abstract
	Abstract is amended to be in a separate Abstract page according to the attached examiner’s amendment sheet.
	Claims 1, 16th line, prior to “rotation of the bar, from an unlocking position…”, [[a]] is deleted and in place inserted --the--
	Claim 1, 17th line, after “one locking fin interacts with” and prior to “respective half-mold”, [[a]] is deleted and in place inserted --the--
	Claim 1, 17th line, after “, whereby the” and prior to “half-mold”, inserted --respective--
	Claim 1, 18th line, prior to “half-mold holder are locked to each other in a position”, [[respective]] is deleted and in place inserted --the corresponding--
	Claim 4, 3rd line, after “member on which the” and prior to “half-mold abuts”, inserted --respective--
	Claim 4, 3rd line, after “when it is inserted in the” and prior to “half-mold holder”, inserted --corresponding--
	Claim 5, 2nd line, after “a torsional stiffness lower than 100 Nm/rad”, [[, preferably from 30 to 70 Nm/rad]] is deleted.
	Claim 8, 3rd line, after “the half-mold holder and on which the” and prior to “half-mold abuts”, inserted --respective--
8, 4th line, prior to “half-mold is inserted in the” is inserted --respective--
	Claim 8, 4th line, after “is inserted in the” and prior to “half-mold holder with a rotation movement”, inserted --corresponding--
	Claim 14, 1st line, after “wherein said”, [[actuation means]] is deleted and in place inserted --actuator--

	Examiner’s note: the above applied amendments to claims 1, 4, and 8 are mainly for the purpose of providing claim limitation consistency and antecedent basis purposes. Amendment applied to claim 14 is because the phrase of “from 30 to 70 Nm/rad” includes a prefix of “preferably” and “preferably” with the limitation followed by can raise the issue of indefiniteness.

Response to Amendment
	In view of the amendment, filed on 06/01/2021, the following rejections are withdrawn from the previous office action, mailed on 03/08/2021.
Rejection of claims 1-14 under 35 U.S.C. 112(b)
Rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by Pasquier et al. (US 2012/0164263)

Response to Arguments
Applicant’s arguments, in remarks filed on 06/01/2021, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, all the previous rejections of claims 1-14 have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites the limitation of “the actuator so as to actuate a rotation of said bar about the axis thereof” while the specification recites “a lever” or “a pneumatic device” as corresponding structure for the claimed placeholder of “actuator”.
Claim 1 recites the limitation of “elastic tensioning means for pre-tensioning said at least one locking fin” while specification recites “Belleville washers” as corresponding structure for the claimed placeholder of “elastic tensioning means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a blow mold”, as claimed in claim 1, “comprising at least two half-molds; at least two half-mold holders, each half-mold holder supporting one of said two half-molds; at least two quick coupling devices, each quick coupling device being adapted to lock a respective half-mold to a corresponding half-mold holder; wherein each quick coupling device comprises a bar inserted in one of two longitudinal edges of the half-mold holder and adapted to move only by rotation about an axis thereof; a bracket fixed to the bar and coupled to an actuator, wherein the bracket actuatable by the actuator so as to actuate a rotation of the bar about the axis thereof; at least one locking fin fixed along the bar and adapted to move by means of the rotation of the bar, from an unlocking position to a locking position in which the at least one locking fin interacts with the respective half-mold, whereby the respective half-mold and the corresponding half-mold holder are locked to each other in a position, wherein there are provided elastic tensioning means for pre-tensioning said at least one locking fin.”
The closest reference of Pasquier et al. (US 2012/0164263) fail to disclose “a bar inserted in an edge of the half-mold holder adapted to move only by rotation about an axis, wherein a bracket fixed to the bar and ”. Therefore, claims 1-14 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
09/10/2021